              Case 3:19-cv-07270-WHA Document 54 Filed 05/15/20 Page 1 of 3



 1   WAGSTAFF & CARTMELL LLP
     Austin Brane, CA Bar #286227
 2   4740 Grand Ave., Suite 300
     Kansas City, MO 64112
 3   Tel. (816) 701-1100
     Fax (816) 531-2372
 4   abrane@wcllp.com
     Attorney for Plaintiffs
 5
                               UNITED STATES DISTRICT COURT
 6                           NORTHERN DISTRICT OF CALIFORNIA
 7
                                  SAN FRANCISCO DIVISION

 8   JERMAINE THOMAS, JERMAINE                )
     MILLER, JAMIE POSTPICHAL,                )          Case No. 3:19-cv-07270-WHA
 9   RONALD ELLISON, SARAH WATERS, )
10
     KAMILAH RIDDICK, FELICIA                 )
     REDDICK, TIARA CROMWELL,                 )          NOTICE OF APPEARANCE OF
11   LYSHA ENCARNACION, LANI HALE, )                     AUSTIN P. BRANE
     MELIZZA WEAVER, ALFREDO                  )
12   SANCHEZ, and CLARISSA KELLY,             )
13
     individuals, on behalf of themselves and )
     others similarly situated,               )
14                                            )
                   Plaintiffs,                )
15                                            )
16
     v.                                       )
                                              )
17   CRICKET WIRELESS, LLC,                   )
                                              )
18                 Defendant.                 )
19
                                              )

20
     TO THE CLERK, ALL PARTIES AND THEIR COUNSEL OF RECORD:
21

22
            PLEASE TAKE NOTICE that the undersigned, Austin P. Brane of Wagstaff & Cartmell

23   LLP, hereby enters his appearance on behalf of Plaintiffs, Jermaine Thomas, Jermaine Miller,
24   Jamie Postpichal, Ronald Ellison, Sarah Waters, Kamilah Riddick, Felicia Reddick, Tiara
25
     Cromwell, Lysha Encarnacion, Lani Hale, Melizza Weaver, Alfredo Sanchez, and Clarissa
26
     Kelly. I request that copies of all pleadings, papers, notices and other documents be addressed
27

28
     to:
      Case 3:19-cv-07270-WHA Document 54 Filed 05/15/20 Page 2 of 3



 1          Austin P. Brane
            Wagstaff & Cartmell LLP
 2
            4740 Grand Avenue, Suite 300
 3          Kansas City, MO 64112
            Tel: (816) 701-1100
 4          Fax: (816) 531-2372
            Email: abrane@wcllp.com
 5

 6   I certify that I am admitted to practice in this Court.

 7   Respectfully submitted this 15th day of May, 2020.
 8
                                            WAGSTAFF & CARTMELL LLP
 9
                                            /s/ Austin P. Brane
10                                          Austin P. Brane, CA Bar No. 286227
                                            4740 Grand Avenue, Suite 300
11
                                            Kansas City, MO 64112
12                                          (816) 701-1100; Fax (816) 531-2372
                                            abrane@wcllp.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 3:19-cv-07270-WHA Document 54 Filed 05/15/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2

 3          I, Austin Brane, hereby certify that on May 15th, 2020, I electronically filed the Notice of

 4   Appearance of Austin P. Brane with the Clerk of the United States District Court for the
 5
     Northern District of California using the CM/ECF system, which shall send electronic
 6
     notification to all counsel of record.
 7
     Dated: May 15, 2020                          /s/ Austin P. Brane
 8
                                                  Austin P. Brane, CA Bar No. 286227
 9                                                4740 Grand Avenue, Suite 300
                                                  Kansas City, MO 64112
10                                                (816) 701-1100; Fax (816) 531-2372
                                                  abrane@wcllp.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
